Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 1 of 11




                                                       Exhibit 2
Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 2 of 11
Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 3 of 11
Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 4 of 11
Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 5 of 11
Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 6 of 11
Case 3:19-cv-00176-JWD-EWD   Document 1-2   03/26/19 Page 7 of 11
                  Case 3:19-cv-00176-JWD-EWD                                            Document 1-2                     03/26/19 Page 8 of 11
AST BATON ROUGE PARISH         C-679191
Filed Mar 21, 2018 9:57 AM              25
   Deputy Clerk of Court




                                                    NTCAUD & SUNSERI LAW FIRM, L.L.C:
                                                                   A Group of Professional Law Corporations
                                                                             www.nslawla.com
                                                                          jdsunserl(a~nslawla.com '

               Please Reply To:
               3000 18~' Street                                                                                                  7020 Hwy 190 W., Suite A
               Metairie, LA 70002                                                                                                Covington, LA 70433
               Telephone (504) 837-1304                                                                                          Telephone (985) 624-9697
               Fax (504) 833-2843                                                                                                Fax (985) 624-9698

               AlberrJ. Nicaud*                                                                                                  Svetlana "Lana" Crouch
               J. Douglas Sunseri                                                                                                Jef,~`ery M. Siemssen
               Michelle Demarest Sunseri                                                                                         Richard J. Wow
               ("`A Professional Law Corporatton)                                                                                Will C.Gr~rr

                                                                                    March 19, 2019

               Clerk of Court
               Parish of East Baton Rouge
               P O Box 1991
               Baton Rouge, LA 70821

                RE:       Natdonal Pension Corporation, LLC v.
                          Horter Iravesrntent Management, LLC
                          # 679191 - 25
                          Our File No.: 1543-19-5252

                Dear Clerk:                                                                              ~,-

                       Enclosed herewith please fmd original and one (1) copy of Affidavit of Long Arrn Service
                together with Citation. Please file the originals and return court conformed copy to our office. A
                self-addressed stamped envelope is enclosed for your convenience.

                           Thank you for your assistance in this matter.:




                JDS:pdm
                Enclosures




                      ~~c~vE~                                                                  /CX~fMsT/~C~fG~✓

                    .~w~~
                      r ."A~:
                          .~ . ~fs    Certified True and                                                                                                Genereted Date:
                  R N~ F~
                       ~~ ~             COff@Ct COpy                                           East Baton Rouge Parish
                                                                                                Deputy Clerk of Court                                  3/26/2019 9:23 AM
                  a~'             ",~ E~tID: 2019~i2600104
                      '' ~wsxdie`~~


                                      Alteration and subsequent re-filing of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a}(3).
               Case 3:19-cv-00176-JWD-EWD                                      Document 1-2                    03/26/19 Page 9 of 11
AST BATON ROUGE PARISH
                           (,-679191
Filed Mar 21, 2018 9:67 AM     25^
   Deputy CiWdc of Ceurt




               19~ JUDICIAL DISTRICT COURT FOR THE PARISH OF EAST BATON ROUGE

                                                                 STATE OF LOUISIANA

             NO.679191                                                                                                                          DIVISION 25

                                             NATIONAL PENSION CORPORATION, LLC•

                                                                               VERSUS

                                          HORTER INVESTMENT MANAGEMENT, LLC

             FILED:
                                                                                                                                        DEPUTY CLERK

                                                   AFFIDAVIT OF LONG ARM SERVICE

             STATE OF LOUISIANA
             PARISH OF JEFFERSON

                     BEFORE ME, the undersigned authority, personally came and appeared:

                                                                     PEGGY D. McBETH

             who, after being duly sworn, did depose and say:

                     That she is the secretary to J. Douglas Sunseri; on or about the~February 15, 2019, she placed

             for service a certified copy of the Citation and Petition for Damages pursuant to the Louisiana Long

            Arm Statute, LSA-R.S. 13:32Q1§ 3204 of Title 13, in U. S. certified mail addressed to Defendant,

             HORTER INVESTMENT MANAGEMENT, LLC, 11726 Saven Gables Road, Cincinnati, OH

             452A9, # 7018 2290 0000 9915 3253, return receipt requested, properly addressed and postage

            prepaid; on February 26, 2019, the Citation and Petition were delivered and received by Defendant,

             Drew Horter, Horter Investment Management, LLC as reflected by the attached return receipt;

                     That the above and foregoing is true and correct to the best of her knowledge and belief.



                                                                                           Ph~~ ~~
                                                                                 Peggy D. McBeth

                     Sworn to and                                                         l~~ day of March, 2019.

                                                                                                                             ~!DOUGL.AS SUNSERI
                                                                                                                                 NOTARY PUBLIC
                                                                                                                                  LA BAR #i 9173
                                                           -DOUGLA~~LfiNSERI (#19173)                                         PARISH O~ JEFFERSON
                                                                                                                               STATE OF LOU1SIAf~IA
                                                               NOTARY PUBLIC                                                 COMMISSIONED FOR UFE




                                                                                     ~.            ~~
                ~w°
                  s ~°r.      Cert~ed True and
                 ~_ ~, Y~                                                                                                                    Generated Date:
              ?~~ii • ~~~ • ~   COff@Ct Copy                                        East -Baton Rouge Parish
               s~' ~       ~ ertlD: 2019032600103                                    Deputy Clark of Court                                  3/26/2019 9:22 AM



                            Alteration and subsequent re-filing of this certfied copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
                Case 3:19-cv-00176-JWD-EWD                                             Document 1-2                    03/26/19 Page 10 of 11
AST BATON ROUGE PARISH
                           (~-679191
Filed Mar 21, 2018 8:67 AM
                               25
   Deputy Clpgdc of Cai~rt




                                                     1~IICAU'D 8i ~UNSERI LAW FIRldi, LoI~.C.
                                                                      A Group of Professional Law Corporations
                                                                                 www.nslawls.com
                                                                             ~jdaunseri@nalawla.com
                Please Repty To:
                3000 18'" Sireat                                                                                                  7020 Hwy I90 W., Suite A
                Metairie, LA 70002                                                                                                Covington, LA 70433
                Telephone (504) 837-1304                                                                                          Telephone~(985) 624-9697
                Fax (504) 833-2843                                                                                                Fax (985) 624-9698

                Albert J. Nicaud*                                                                                                 Svetlana "Lana" Crouch
                J. Douglas Sutrseri                                                                                               Jeffery M. Siemssen
                Mtchelie Demarest Surrserf                                                                                        Richard J. Wow
                (''`A Professtonal Law Corporation)                                                                               Will C.Gr~n
                                                                                   February 15, 2019



                Drew Hotter
                Horter Investment Management, LLC
                11726 Seven Gables Road
                Cincinnati, OH 45249
                CERTIFIED MAIL
                RETURN RECEIPT REQUESTED


                RE:        National Pension Corporation, LLC v.
                           Hotter Investment Management, LLC
                           ~C-679191 Z5, 19~ Judicial District Court
                           Parish of East Baton Rouge, LA
                           Petition for Damages
                            Our File No.: 1543-19-5252

                Dear Mr. Hotter:

                        Enclosed herewith please find true copy ofPetition for Damages together with Citation which
                is hereby served upon you pursuant to LSA-R.S. 13: 3201, the Louisiana Long Arm Statute.

                            Thank you for your assistance in this rmatter.




                                                                                            J. DOUG AS                         ERI
                7DS:pdm                                                                                                                                                                .
                Enclosures                             ~•
                                      m

                                      ~                          . -                                                                              Ili            ~      i i
                                      ~          ~
                                .     ~o'., a• - . ~ Compete Remy 1, 2. end.3. -- -        -                                   A.       azure
                                                                                                                                                                 _ _
                                                   ~~ P~irrt your nema and address on the reverse                                                            q                  O Agent
                                        ,-or    b, so that we oan return the card to you.                                     ~X       ` -'-               ~ (a                ❑ ndaressee .
                                     .p
                                      a ❑ coma i. ■Attach this card to the back of the mellplece,                              B. Received by               NemeJ           C. ~of _oe!'rverY.
                                      q ❑     ~d      or on the front K space permits.                                                                                              — .
                                             ~~ ~~ 7. Article Atidresaed to:                              ~                    D. is dalNery address dtHerent from ttam 1? ❑Yes
                                      ~       '~°
                                                      :Drew,. Hor}er                                                              If YES, enter deUvery address below:     O~
                                      Rru'             ~yo~4z~ Snvcsfimen+ Marta~e~+~+cn~'
                                     ~ s~~ tl~ab Seven 6gbles Rdac1
                                     M1 sa~~g~a~ C i n c i n na ~' ~ ~ 0 N '15a'i 9
                                        r~o.
                                                                illllllllillfllilllllllllllllllllllllllllllIII
                                                                  9590 9402 4483 8248 1601 23
                                                                                                                             3~ ~`~'`°~'~
                                                                                                                             D AduR Signature
                                                                                                                             O{~duk Slpnffiuro R~icped Delivery ~
                                                                                                                             ac                          nat~y
                                                                                                                                                                        °~'~`""~
                                                                                                                                                                        ❑ Aeglstared Meil~
                                                                                                                                                                        O f~ste~ed Mefl ReeMnted
                                                                                                                                                                        sdM
                                                                                                                                                                          a~n         for
                                                                                                                             ❑ CoUect on DeINe!Y•      :' ,--,•
                                                         2. AI'tiCl9 NUtrl~r_{riensfor frwn service label,---- -.            D+o_Ilect~
                                                                                                                               C         Dalv~y            ed DelNsry ❑
                                                                                                                                                                      ❑ s naMo Cor~IrtmtlonTM
                                                                                                                                                                        Sg~reluro Cor~lrmetlon
                                                           "'         '7018 2290 Di7~Q 943,5 3253                                        ~f-            d~~s:
                                                                                                                                               ,•`:: ---..- .s~ ,       peatrbtadDelhrorY

            `     ~                                   ;, P3 Form 381'1,.JUly 2t71b PSP! 7630-02-000-$053                               - - ..._            ~ ~- J      Domest~ Rehun ReCelp~




                      ~
                        ~~~~~
                      pF IAG
                  mow•°'°°g.~'        Certified True and
                 ~~
                 F•'r F`~ "" •~~        Correct Copy                                         East Baton Rouge Parish                                     Genereted Date:
                ~'              ",~ ertlD: 2019032600105                                      Deputy Clerk of Court                                     3/26/2019 9:23 AM

                      • ~m+sxaE~

                                    Alteration and subsequent re-filino of this certified coov may violate La. R.S. 14:132. 133. and/or RPC Rule 3.3(a1f31.
          Case 3:19-cv-00176-JWD-EWD                                            Document 1-2                     03/26/19 Page 11 of 11




                                                                            CITATION
                                                        (Long .Axm LSA R.S. 13:3201 et seq.)


NATIONAL PEI~TSON CORPORATION, LLC                                                              NUMBER C-67919125
(Plaintiff}
                                                                                                19~ JUDICIAL DISTRICT COURT
VS
                                                                                                PARISH OF EAST BATON RO~JGE

HORTER INVESTMENT MANGEMENT,                                                                    STATE OF LOUISIANA
LLC
(Defendant)



         ** VIA LOUISIANA LONG ARM STATUTE LSA R.S. 13:3201 ET SEQ **

'TO:     HORTER INVESTMENT MANGEMENT, LLC
         THROUGH
         DREW HORTER



GREETINGS:

         YOU HAVE BEEN SUED.

       Attached to this citation is a certified copy of the petition. The petition tells you what you are being
sued for.

       You must EITHER do what the petition asks in accordance with LSA R.S. 13:3201 et seq. OR, you
must file an answer or other legal pleading in the office of the Clerk of Court at 300 North Boulevard, Baton
Rouge, Louisiana.

     If you do not do what the petition asks, or if you do not file an answer or legal pleading, a judgment
maybe entered against you without further notice.

         This citation was issued by the Clerk of Court for East Baton Rouge Parish, on FEBRUARY 7,
2019.
                                                                                         `,
                                                                                          ~~~~pnAiaN~~~.,~~.

                                                                                       `~'t                 ~~              ~Ae



                                                                                                                Deputy Clerk of Courtfor
                                                                                                                Doug Welboa~n, Clerk of Court



ltegnesting Attorney: SIINSERI, J DOUGLAS
                     (504) 837-1304
*Also attached are the following documents;
PETITION; VERIFICATION




                                                                     CITATION-:LONG ARM-2006




                ~~~~~o~
                 ~F tAUf
              .~~',°' ~'~r s
              ~~F~~ ~"e
                                 Certified True and
                                                                                                                                                Generated Date:
              ~ • ~~~               Correct Copy                                        East Baton Rouge Parish
              " ~         .",~~ ertlD: 2019032600105                                     Depuly Clerk of Court                                 sns~zo~s aza ann
                • ~n~,aFES

                               Alteration and subsequent refiling of this certified copy may violate La. R.S. 14:132, 133, and/or RPC Rule 3.3(a)(3).
